                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 1 of 16




                                   1

                                   2

                                   3
                                                                     UNITED STATES DISTRICT COURT
                                   4
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6
                                       THE POLICE RETIREMENT SYSTEM OF
                                   7   ST. LOUIS,                                            Case No. 3:19-cv-04744-WHA

                                   8                  Plaintiffs,
                                               v.                                            ORDER RE MOTION TO DISMISS
                                   9
                                                                                             AND REQUESTS FOR JUDICIAL
                                  10   GRANITE CONSTRUCTION                                  NOTICE
                                       INCORPORATED, JAMES H ROBERTS,
                                  11   JIGISHA DESAI, and LAUREL J
                                       KRZEMINSKI,
                                  12
Northern District of California
 United States District Court




                                                      Defendants.
                                  13

                                  14                                         INTRODUCTION
                                  15        In this securities action, defendants move to dismiss, arguing that plaintiff has failed to
                                  16   allege an actionable omission or misrepresentation, that plaintiff has failed to plead scienter,
                                  17   and that the PSLRA’s safe harbor provisions provide a defense against the alleged conduct.
                                  18   For the reasons below, defendants’ motion is GRANTED IN PART and DENIED IN PART.
                                  19                                           STATEMENT
                                  20        Granite Construction Incorporated is a publicly traded construction company
                                  21   headquartered in Watsonville, California. It bids on and completes large infrastructure projects
                                  22   for public and private clients. The Police Retirement System of St. Louis serves as the court-
                                  23   appointed lead plaintiff in this putative class action. The putative class consists of persons or
                                  24   entities damaged as a result of acquiring Granite stock between April 30, 2018, and October
                                  25   24, 2019 (Amd. Compl. at ¶¶ 1–2, 19, 32, 299, 322).
                                  26        Plaintiff’s amended complaint asserts claims against Granite, as well as individuals
                                  27   James Roberts, its Chief Executive Officer; Jigisha Desai, its Chief Financial Officer; and
                                  28
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 2 of 16




                                   1   Laurel Krzeminski, its former Chief Financial Officer. The claims concern four infrastructure

                                   2   contracts Granite won between 2012 and 2014: (1) a $2.3 billion contract to design and build

                                   3   21 miles of I-4 interstate highway in Florida (the “I-4 Ultimate Project”); (2) a $3.14 billion

                                   4   contract to design and build a bridge to replace the Tappan Zee Bridge in New York (the

                                   5   “Tappan Zee Project”); (3) a $1.1 billion contract to design and build a bridge in Pennsylvania

                                   6   (the “PennDOT Project”); and (4) a $1.2 billion project to rebuild 28.2 miles of highway in

                                   7   Texas (the “Texas Project”). The complaint alleges that fixed-price contracts governed each

                                   8   project, meaning that Granite agreed to complete the work “for a fixed price with extremely

                                   9   limited options to obtain additional compensation in case something went wrong.” Moreover,

                                  10   Granite did not undertake each project on its own but rather as part of an integrated joint

                                  11   venture with other construction companies. Thus, its “financial interest in the projects

                                  12   (including its share of profits and losses) was tied to its ownership stake in each [p]roject.”
Northern District of California
 United States District Court




                                  13   Granite took a 30% stake in the I-4 Ultimate Project, a 23.3% stake in the Tappan Zee Project,

                                  14   a 40% stake in the PennDOT Project, and a 35% stake in the Texas Project (id. at ¶¶ 4, 43–48,

                                  15   52, 55, 157).

                                  16        According to the complaint, defendants employed fraudulent accounting techniques in

                                  17   preparing financial reports for the four projects. The complaint alleges that each of the projects

                                  18   experienced significant cost overruns, which defendants either understated or hid in Granite’s

                                  19   prepared financial reports. This included at least $100 million in connection with the I-4

                                  20   Ultimate Project, $900 million in connection with the Tappan Zee Project, $340 million in

                                  21   connection with the PennDOT Project, and $25 million in connection with the Texas Projects.

                                  22   Given Granite’s financial stake in each joint venture, the complaint alleges it should have been

                                  23   responsible for at least $14.4 million from the I-4 Project, $209.7 million from the Tappan Zee

                                  24   Project, $105.6 million from the PennDOT Project, and $8.75 million from the Texas Project,

                                  25   totaling $338.45 million in overruns. Had defendants been forthright in preparing Granite’s

                                  26   financial statements, the complaint argues that its recognized profits and losses would have

                                  27   been roughly consistent with the joint ventures’ profits and losses (on a pro rata basis). This

                                  28   did not happen. Throughout 2018, and in the first quarter of 2019, “Granite consistently
                                                                                        2
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 3 of 16




                                   1   reported that its pro rata share of the [joint ventures] was more profitable than the [joint

                                   2   ventures] reported,” a point that defendants’ motion does not contest. For instance, in the first

                                   3   quarter of 2018, the joint ventures “sustained a massive $141 million loss,” whereas Granite

                                   4   “recorded a $2.6 million gain.” The complaint attributes these disparities to two types of

                                   5   accounting misconduct. The first concerns Accounting Standards Codification (“ASC”) Topic

                                   6   606. The second concerns ASC 450-20-50 (id. at ¶¶ 11, 13, 119–121, 157, 159, 184; Dkt. No.

                                   7   74 at 7).

                                   8         ASC Topic 606 pertains to revenue recognition. In preparing its reports, defendants used

                                   9   the “percentage of completion” method to calculate revenue for each project. Plaintiff’s

                                  10   complaint does not dispute that this method, when employed correctly, comports with GAAP.

                                  11   To calculate revenue for a project under the “percentage of completion” method, a company

                                  12   first divides the actual costs incurred thus far by the total estimated costs to determine the
Northern District of California
 United States District Court




                                  13   percentage completed. Then, the company multiplies that percentage by the project’s

                                  14   transaction price to estimate the total revenue recognized for the project. The following

                                  15   equation illustrates the method:

                                  16                             𝐴𝑐𝑡𝑢𝑎𝑙 𝑐𝑜𝑠𝑡𝑠 𝑖𝑛𝑐𝑢𝑟𝑟𝑒𝑑 𝑡ℎ𝑢𝑠 𝑓𝑎𝑟
                                                   𝑅𝑒𝑣𝑒𝑛𝑢𝑒 = (                                  ) × 𝑇𝑟𝑎𝑛𝑠𝑎𝑐𝑡𝑖𝑜𝑛 𝑃𝑟𝑖𝑐𝑒
                                  17                                 𝑇𝑜𝑡𝑎𝑙 𝑒𝑠𝑡𝑖𝑚𝑎𝑡𝑒𝑑 𝑐𝑜𝑠𝑡𝑠

                                  18

                                  19   Barring any increase in the transaction price, the discovery of new, previously unexpected

                                  20   costs will increase the denominator, thereby decreasing the revenue that a company can expect

                                  21   from a project (Amd. Compl. at ¶¶ 53–55, 159–161).

                                  22         Plaintiff’s complaint alleges that defendants abused the percentage of completion method

                                  23   in two ways, artificially inflating the revenue it recognized for the four projects. First, Granite

                                  24   allegedly “intentionally excluded known costs” that had arisen in each of the projects,

                                  25   including “unanticipated subsurface geotechnical issues,” “increased steel prices and labor

                                  26   costs,” “drilled shaft failures,” “several weather events,” and other unforeseen “site conditions”

                                  27   that delayed completion. Defendants’ alleged failure to revise the estimated total costs kept

                                  28   each project’s percentage of completion artificially high. Second, the complaint alleges that

                                                                                        3
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 4 of 16




                                   1   when the joint ventures filed (disputed) claims against the entities that awarded them the

                                   2   projects to recover these costs, Granite “fraudulently” added its expected share of the claim

                                   3   recovery to the transaction price. The complaint alleges that recovery on these claims “was not

                                   4   probable” due to the fixed-price nature of the contracts. Thus, by prematurely adding Granite’s

                                   5   share of the disputed claims to the transaction price, defendants improperly inflated the

                                   6   transaction price of each project, in effect mitigating the impact that any increase in total

                                   7   estimated costs would have on revenue. The complaint concludes that together, these

                                   8   misstatements inflated the revenue recognized for each project in violation of GAAP (id. at ¶¶

                                   9   5, 75–78, 91, 94, 156–158, 168–171, 179).

                                  10         Turning to the second alleged abuse, ASC 450-20-50 concerns the required disclosure of

                                  11   “reasonably possible” additional costs. The complaint alleges that defendants consistently

                                  12   failed to disclose reasonably possible additional costs associated with the four projects. In
Northern District of California
 United States District Court




                                  13   total, the entities that contracted to complete the projects in question “had asserted or

                                  14   threatened over $1.3 billion in claims to recover” additional costs that had arisen in the course

                                  15   of the projects. Plaintiff’s complaint alleges that Granite’s share of these additional costs

                                  16   amounted to $338.45 million. The complaint alleges that ASC 450-20-50 required Granite to

                                  17   disclose its share of the overrun costs under its reported “reasonably possible additional costs,”

                                  18   but it consistently underreported them. For the first three quarters of 2018, Granite’s financial

                                  19   reports represented that three or four of its projects presented “additional costs [that] were

                                  20   reasonably possible in excess of the probable amounts included in the cost forecast,” but

                                  21   according to these reports, these costs never had the potential to impact Granite’s bottom line

                                  22   more than $47 million. Moreover, from the fourth quarter of 2018 through the second quarter

                                  23   of 2019, Granite omitted any additional costs from its disclosures. Plaintiff’s complaint alleges

                                  24   that defendants intentionally failed to disclose its full share of the cost overruns, as required by

                                  25   ASC 450-20-50, in violation of GAAP (Amd. Compl. at ¶¶ 22–25, 105–10, 183–86).

                                  26         Finally, the complaint alleges that defendants knew Granite was reporting “false and/or

                                  27   misleading” information in violation of GAAP in quarterly earnings calls and financial

                                  28   statements throughout the class period. It alleges that eight former employees (the “FEs”) can
                                                                                        4
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 5 of 16




                                   1   confirm this. The FEs have allegedly stated that Granite’s senior executives, including the

                                   2   individual defendants, received “dozens of reports . . . each quarter which reflected financial

                                   3   information related to the [four] Projects, including cost overruns and specific write-downs,” as

                                   4   well as “information on how the Projects were impacting Granite’s income statement and

                                   5   balance sheet.” The complaint alleges further that the four projects “were ‘discussed

                                   6   extensively at the board level and the disclosure committee level,’ and with the CEO and

                                   7   CFO.” Specifically, FE 1, who worked as a Regional Controller at Granite, allegedly stated

                                   8   that defendant Roberts “knew” the company “was delaying write-downs and aggressively

                                   9   recognizing revenue [prematurely],” calling the practice “standard operating procedure” at the

                                  10   company. This allegedly contributed to Granite’s broader accounting practice of “delaying bad

                                  11   news” until the company “got something resolved or got the next big project in” to make up for

                                  12   the losses. Moreover, the complaint alleges that defendants had a motivation to inflate the
Northern District of California
 United States District Court




                                  13   stock price: in 2018, Granite sought to use its stock acquire the Layne Christensen Company

                                  14   (id. at ¶¶ 9–10, 18–21, 25, 37, 73, 88, 143–53, 204, 212, 298).

                                  15        The complaint alleges that while defendants had long succeeded in keeping the stock

                                  16   price artificially high, their practice of concealing losses caught up with them in mid-2019.

                                  17   Whereas Granite had previously reported greater profitability than the joint ventures, it

                                  18   reported losses in the second and third quarters of 2019 that, as a percentage of its interest, far

                                  19   exceeded that of the joint ventures. During those two quarters, Granite announced charges of

                                  20   $242 million, driven by the four Projects, which reduced profits and caused its stock price to

                                  21   drop over 40%. During the second quarter earnings call, defendant Desai told investors that

                                  22   the first charge, amounting to $106.7 million, resulted from “unanticipated project costs, which

                                  23   increased the denominator [in the percentage of completion analysis] thus lowering the project

                                  24   completion percentage and thereby reducing revenue.” The complaint alleges that these

                                  25   charges could not have been attributed to unanticipated costs emerging in 2019, but rather

                                  26   resulted from losses incurred throughout the class period that had been “improperly delayed”

                                  27   (id. at ¶¶ 2, 13, 15, 17, 28, 132, 140, 154, 133, 272, 307).

                                  28
                                                                                        5
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 6 of 16




                                   1         Plaintiff allegedly acquired stock in Granite at an inflated price before the sharp decline

                                   2   in 2019. The complaint alleges violations of Section 10(b) of the Securities Exchange Act of

                                   3   1934 and SEC Rule 10b-5 against all defendants. It also alleges violations of Section 20(a) of

                                   4   the Securities Exchange Act against individual defendants Roberts, Desai, and Krzeminski (id.

                                   5   at ¶¶ 322–25, 332, 336). Defendants now move to dismiss, arguing the following: (1) plaintiff

                                   6   has failed to allege an actionable misrepresentation; (2) plaintiff has failed to plead scienter; (3)

                                   7   the Private Securities Litigation Reform Act’s (“PSLRA”) safe harbor provides a defense; and

                                   8   (4) plaintiff has failed to allege control person liability (Dkt. No. 74 at 5–8).

                                   9                                              ANALYSIS

                                  10        When ruling on motions to dismiss brought under Section 10(b), “courts must, as with

                                  11   any motion to dismiss for failure to plead a claim on which relief can be granted, accept all

                                  12   factual allegations in the complaint as true.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
Northern District of California
 United States District Court




                                  13   U.S. 308, 322 (2007). To state a claim under Section 10(b), plaintiff must plead the following:

                                  14   (i) a material misrepresentation or omission; (ii) scienter; (iii) connection with the purchase or

                                  15   sale of a security; (iv) reliance; (v) economic loss; and (vi) a causal connection between the

                                  16   material misrepresentation and the loss. Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342

                                  17   (2005). Defendants contest the first two elements (Dkt. No. 74 at 2–5).

                                  18        1.      RELIANCE ON FORMER EMPLOYEES.
                                  19         As a preliminary matter, many of plaintiff’s allegations arise from the eight confidential

                                  20   FEs. The complaint relies heavily on their descriptions of Granite’s cost overruns and

                                  21   accounting practices in alleging the first two elements. PSLRA claims require more than “a

                                  22   belief that certain unspecified sources will reveal, after appropriate discovery, facts that will

                                  23   validate” the allegations set forth in the complaint, so courts must address the reliability of

                                  24   confidential sources. In re Silicon Graphics Sec. Litig., 183 F.3d 970, 985 (9th Cir. 1999).

                                  25   Our court of appeals does not require that a complaint name sources “so long as the sources are

                                  26   described with sufficient particularity to support the probability that a person in the position

                                  27   occupied by the source would possess the information alleged and the complaint contains

                                  28   adequate corroborating details.” In re Daou Sys., 411 F.3d 1006, 1015 (9th Cir. 2005)
                                                                                         6
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 7 of 16




                                   1   (quotation marks omitted). It suffices to “number each witness and describe his or her job

                                   2   description and responsibilities.” Id. at 1016.

                                   3        Plaintiff has done so here. According to the complaint, FE 1 “served as a Regional

                                   4   Controller at Granite from January 2018 to November 2018” and “participated in the

                                   5   conference calls when presenting FE 1’s quarterly memos on the project risk of the Texas

                                   6   Project.” FE 2 “was a Senior Financial Reporting Analyst from prior to the Class Period

                                   7   through September 2019” and “prepared a plethora of [financial] reports related to the Projects

                                   8   which FE 2 emailed directly to [individual defendants] Roberts, Krzeminski and Desai.” FE 3

                                   9   “worked as a Granite financial planning and analysis manager from prior to the start of the

                                  10   Class Period to December 2019.” FE 3 “oversaw a team of between two and five analysts

                                  11   (varying over time) and reported to Vice President, Operational Finance and Corporate

                                  12   Controller Brad Graham.” FE 4 “was Granite’s Vice President, Operational Finance and
Northern District of California
 United States District Court




                                  13   Corporate Controller from prior to the start of the Class Period to December 2018” and also

                                  14   “served as Chairman of Granite’s disclosure committee.” FE 5, who “held the titles of

                                  15   Engineer II and Engineer III,” worked as “a Granite engineer from prior to the start of the

                                  16   Class Period to October 2019 and was assigned to the I-4 Ultimate Project throughout FE 5’s

                                  17   employment.” In this role, FE 5 “frequently prepared cost estimates” for the I-4 Ultimate

                                  18   Project. FE 6 worked at Granite “from prior to the start of the Class Period to March 2019”

                                  19   and “was a preconstruction coordinator on the I-4 Ultimate Project until January 2018.” In this

                                  20   role, FE 6 “tracked cost overruns on the I-4 Ultimate Project . . . in Excel spreadsheets.” FE 7

                                  21   “was employed by Granite from prior to the start of the Class Period until January 2018,

                                  22   including as Controller for the Large Projects Group, Central Region[, which included the

                                  23   Texas Project,] from the end of 2009 until January 2018.” FE 8 “served as a Consolidation

                                  24   Accountant II at Granite from July 2017 to October 2018” and “reviewed and analyzed”

                                  25   financial data for the joint ventures, “including for the I-4 Ultimate and Tappan Zee Projects.”

                                  26   Having provided each witness’s job title, description, and responsibilities, plaintiff’s complaint

                                  27   has met the PSLRA’s requirements for confidential witnesses. Importantly, this remains a

                                  28   preliminary question, distinct from whether the complaint has pleaded the elements of a
                                                                                         7
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 8 of 16




                                   1   Section 10(b) claim with sufficient particularity (Amd. Compl. at ¶¶ 70, 73, 76, 87, 96, 101,

                                   2   111, 118, 145–46, 203, 206, 208, 210).

                                   3        2.      MISREPRESENTATION.
                                   4        Turning to the first factor, plaintiff’s complaint alleges that Granite inflated revenue and

                                   5   failed to disclose additional costs, both in violation of GAAP (id. at ¶¶ 2, 183). Our court of

                                   6   appeals has held that overstating revenue in violation of GAAP “may state a claim for

                                   7   securities fraud,” since “revenue must be earned before it can be recognized.” To successfully

                                   8   allege misrepresentation stemming from “irregularities in revenue recognition, plaintiff[]

                                   9   should allege (1) such basic details as the approximate amount by which revenues and earnings

                                  10   were overstated; (2) the products involved in the contingent transaction; (3) the dates of any of

                                  11   the transactions; or (4) the identities of any of the customers or [company] employees involved

                                  12   in the transactions.” While the complaint need not allege each of these details, it must “allege
Northern District of California
 United States District Court




                                  13   enough information so that a court can discern whether the alleged GAAP violations were

                                  14   minor or technical in nature, or whether they constituted widespread and significant inflation of

                                  15   revenue.” In re Daou Sys., 411 F.3d at 1016–17 (quotation marks and citations omitted).

                                  16        Plaintiff’s complaint meets this standard. It specifies 74 unique statements by defendants

                                  17   in earnings calls and 10-Q, 10-K, and 8-K financial reports in which defendants allegedly

                                  18   excluded known costs of $338.45 million and overstated revenues and earnings by $242

                                  19   million. It enumerates the four relevant projects and demonstrates that the four joint ventures

                                  20   responsible for the projects (ventures in which Granite had a significant financial stake)

                                  21   experienced serious cost overruns, exceeding $1.3 billion. Moreover, it details the causes of

                                  22   the cost overruns for three of the four projects, supported by statements from FEs directly

                                  23   involved with those projects as well as claims submitted to the customers, requesting additional

                                  24   compensation to offset the overruns. For the fourth project, the Texas Project, the complaint

                                  25   does not detail what caused the overruns but nevertheless supports its allegation of a $25

                                  26   million overrun with the statement of FE 1, who served as Regional Controller and bore

                                  27   responsibility for preparing quarterly memoranda, assessing the project’s risks and liabilities.

                                  28   The complaint also lists the date of each allegedly false or misleading statement, relating to all
                                                                                       8
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 9 of 16




                                   1   four projects, which span from April 30, 2018 through August 6, 2019, and it identifies the

                                   2   speaker attributable to each statement. Plaintiff’s detailed pleading notwithstanding,

                                   3   defendants’ motion still argues that the complaint falls short of what the PSLRA requires

                                   4   (Amd. Compl. at ¶¶ 17, 157, Exh. B).

                                   5        The motion argues that the complaint “does not explain why any alleged

                                   6   misrepresentation was false.” The complaint lists statements that plaintiff alleges

                                   7   “intentionally excluded known costs” and “did not accurately reflect the conditions of the

                                   8   Projects,” but defendants’ motion contends that these statements represent “conclusions, not

                                   9   facts” (Dkt. No. 74 at 10–11). Certainly, had the complaint presented only a “litany of alleged

                                  10   false statements, unaccompanied by the pleading of specific facts indicating why those

                                  11   statements were false,” that would not suffice. Metzler Inv. GMBH v. Corinthian Colls., Inc.,

                                  12   540 F.3d 1049, 1070 (9th Cir. 2008). Plaintiff does more than this, however. The complaint,
Northern District of California
 United States District Court




                                  13   in great detail, draws on the statements of the FEs and the joint ventures’ claims against

                                  14   customers to conclude that that problems with the four projects caused $1.3 billion in cost

                                  15   overruns, $338.45 million of which fell on Granite. Moreover, the complaint states clearly that

                                  16   defendant Desai admitted the charge that Granite took in the second quarter of 2019 stemmed

                                  17   from an increase in the denominator, thereby reducing the percentage of completion. The only

                                  18   question that remains, then, is whether these supposedly “unanticipated” costs that increased

                                  19   the denominator were actually unanticipated until mid-2019, or if they instead had been known

                                  20   in previous quarters (Amd. Compl. at ¶¶ 10, 157, 203–212, 307).

                                  21        The complaint alleges more than enough facts to successfully plead the latter. It alleges

                                  22   large contrasts, occurring each quarter prior to mid-2019, between the relatively high rates of

                                  23   profitability that Granite reported and the relatively low profits (and sometimes charges) the

                                  24   joint ventures reported during the same period. It alleges that FEs confirmed Granite’s

                                  25   practice of delaying charges until it could find a way to offset them. FE 3, who worked as a

                                  26   financial planning and analysis manager, even confirmed explicitly that by 2018, Granite knew

                                  27   it would have to take significant charges on the I-4 Project and the Tappan Zee Project. As for

                                  28   the other two projects, the complaint alleges that an internal company document from 2016
                                                                                       9
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 10 of 16




                                   1   admitted that Granite “did not do enough to price each bridge site[’]s unique characteristics”

                                   2   before bidding, which would “add costs to each bridge site” for the PennDOT Project.

                                   3   Another 2016 document allegedly “admitted (but did not publicly disclose) that [Granite] was

                                   4   woefully behind schedule” for the PennDOT Project “and on the precipice of incurring

                                   5   millions of dollars in penalties.” Finally, FE 7, who worked as Controller for the region

                                   6   encompassing the Texas Project through November 2018, stated that Granite expected the

                                   7   Texas Project “to lose $25 million in 2018,” while FE 1, another Controller, stated that

                                   8   throughout 2018, the total expected costs for the project “had not been updated.” Taken

                                   9   together, plaintiff’s complaint pleads specific facts sufficient to establish that the costs which

                                  10   inflated the denominator existed prior to the second quarter of 2019 (id. at ¶¶ 10–13, 15, 76,

                                  11   94, 97–98, 100–01, 123–29).

                                  12         This does not end the inquiry for the first factor. Even if the costs inflating the
Northern District of California
 United States District Court




                                  13   denominator existed prior to mid-2019, defendants’ motion argues that it did not prematurely

                                  14   book claim recoveries, which the complaint alleges improperly inflated the transaction price

                                  15   (Dkt. No. 74 at 12). If Granite had recovered on its claims, this would have justified increasing

                                  16   the transaction price, and there would be no GAAP violation. The complaint, however,

                                  17   emphasizes that ASC 606-10-32-11 only justifies increasing the transaction price when “it is

                                  18   probable that a significant reversal in the amount of cumulative revenue recognized will not

                                  19   occur.” The complaint alleges that Granite’s recovery against customers is not probable, and it

                                  20   has valid reasons for doing so. The contracts governing the four projects allegedly pay the

                                  21   joint ventures on a fixed price basis. In other words, the joint ventures should expect to be paid

                                  22   only the transaction price for which they have contracted, and not for anything else. Thus, it

                                  23   would be incorrect to rate claim recovery as probable. Granite’s own 10-K reports concede

                                  24   that “[f]ixed price and fixed unit price contracts subject us to the risk of increased project

                                  25   cost.” Defendants point out that recovery of claims can occur in certain instances; the joint

                                  26   venture recovered 23% of a $340 million claim against PennDOT in a settlement. But, it

                                  27   would contradict the language and nature of the fixed price contracts to infer from this

                                  28   settlement that recovery should be understood as “probable.” Accordingly, this example does
                                                                                       10
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 11 of 16




                                   1   not overcome plaintiff’s allegation that defendants prematurely recognized revenue (Amd.

                                   2   Compl. at ¶¶ 99, 165, 293).

                                   3         Finally, defendants’ motion argues that the complaint’s misrepresentation theory fails

                                   4   because it never alleges that “Granite management disbelieved what the company was saying”

                                   5   in its financial reports and earnings calls (Dkt. No. 74 at 14). It posits that the allegedly

                                   6   actionable statements should be considered opinions, rather than facts, and that opinions can

                                   7   incur liability “only if the speaker does not honestly hold the stated belief and the belief is

                                   8   objectively incorrect.” City of Dearborn Heights Act 345 Pol. & Fire Ret. Sys. v. Align Tech.,

                                   9   Inc., 856 F.3d 605, 615 (9th Cir. 2017) (emphasis added). But plaintiff’s complaint does not

                                  10   premise its misrepresentation theory on forward-looking opinions, but rather on then-presently

                                  11   known facts. It alleges that defendants “knew of the cost overruns long before Granite’s 2Q

                                  12   and 3Q 2019 charges.” FE 4 stated that “the troubled Projects “were ‘discussed extensively at
Northern District of California
 United States District Court




                                  13   the board level and the disclosure committee level,’ and that [individual defendants] Roberts

                                  14   and Krzeminski were involved in the discussions as well.” In other words, the statements

                                  15   misrepresented existing, rather than future, overruns (Amd. Compl. at ¶¶ 21, 143, 206). The

                                  16   Supreme Court has explicitly placed statements about existing things in the realm of “fact,”

                                  17   rather than “opinion.” Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund,

                                  18   575 U.S. 175, 183 (2015). Thus, while plaintiff still must plead scienter, the complaint deals

                                  19   with then-existing facts and does not need to address the relationship between Granite’s beliefs

                                  20   and whether those beliefs rate as objectively true.

                                  21         The complaint has sufficiently alleged misrepresentation under the first factor. Thus, this

                                  22   order need not reach plaintiff’s theory of omission.

                                  23        3.      SCIENTER.
                                  24         Turning to the second element, defendant’s motion argues that the complaint has failed to

                                  25   adequately allege scienter (Dkt. No. 74 at 16). Under the PSLRA, a plaintiff must “state with

                                  26   particularity facts giving rise to a strong inference that the defendant acted with [scienter].” 15

                                  27   U.S.C. § 78u-4(b)(2)(A). To survive a motion to dismiss, a complaint must “allege that the

                                  28   defendants made false or misleading statements either intentionally or with deliberate
                                                                                        11
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 12 of 16




                                   1   recklessness.” Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009). A

                                   2   “strong inference” must be “cogent and at least as compelling as any plausible opposing

                                   3   inference one could draw from the facts alleged.” Tellabs, 551 U.S. at 314. The inquiry need

                                   4   not be limited to “individual allegations in isolation” if “the overwhelming evidence drawn

                                   5   from a holistic view” of the pleadings gives rise to a strong inference. In re VeriFone

                                   6   Holdings, Inc. Sec. Litig., 704 F.3d 694, 710 (9th Cir. 2012). Our court of appeals has further

                                   7   held that plaintiffs may meet their pleading burden as to scienter of a corporation by alleging

                                   8   facts creating a strong inference that someone whose intent could be imputed to the corporation

                                   9   acted with the requisite scienter. In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046 (9th Cir.

                                  10   2014).

                                  11        The complaint alleges that each of the three individual defendants knew about the cost

                                  12   overruns that formed the basis of plaintiffs’ claims. The alleged facts strongly suggest that
Northern District of California
 United States District Court




                                  13   defendant Roberts had a deep understanding of the projects and their cost overruns. FE 4

                                  14   stated that the four projects in question “were ‘discussed extensively at the board level and the

                                  15   disclosure committee level,’ and that Roberts . . . [was] involved in the discussions as well.”

                                  16   Furthermore, FE 3, the financial planning and analysis manager, confirmed that FE 3 “was

                                  17   personally copied” on monthly emails sent to Roberts containing work in progress reports (the

                                  18   “WIP reports”), depicting “every month, job by job, the percent complete, the original bid of

                                  19   the job, and what the total cost was for each job.” The complaint alleges that Roberts

                                  20   “reviewed” these monthly WIP reports each month as he received them. FE 2 also allegedly

                                  21   stated that FE 2 prepared “dozens of reports for Roberts . . . each quarter which reflected

                                  22   information related to the Projects, including cost overruns and specific write-downs.”

                                  23   Moreover, Roberts’s alleged knowledge extended well beyond the WIP reports. The complaint

                                  24   alleges that Roberts also “met regularly with the Projects’ management and visited the Florida

                                  25   and New York Project sites multiple times.” He also confirmed his direct involvement with

                                  26   the claims Granite allegedly used to inflate transaction prices. During the earnings call for the

                                  27   second quarter of 2019, Roberts explained to an analyst that that he “was ‘personally involved’

                                  28   in ‘one of [Granite’s] biggest’ disputes” with a customer and that such disputes were “more in
                                                                                      12
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 13 of 16




                                   1   [his] path than [defendant Krzeminski’s].” In short, the complaint alleges directly that Roberts

                                   2   had intimate knowledge of the cost overruns, as well as the claims Granite asserted against its

                                   3   customers (Amd. Compl. at ¶¶ 18, 143, 146, 149–150, 190, 204).

                                   4         As to defendants Desai and Krzeminski, the allegations of scienter do not rate quite as

                                   5   strong as those pertaining to Roberts because the complaint does not allege either became

                                   6   personally involved with claims disputes. That said, it still alleges that each defendant, while

                                   7   serving as Chief Financial Officer, took part in the “extensive[]” discussions surrounding the

                                   8   projects to which FE 4 referred. Moreover, each received the monthly WIP reports on which

                                   9   FE 3 had been copied, and FE 2 prepared reports for each. Thus, the only substantial

                                  10   difference between the two and Roberts appears to be that Roberts played a more active part in

                                  11   claims disputes. Otherwise, the same facts suggesting scienter apply (id. at ¶¶ 18, 20–21, 149–

                                  12   51, 190, 204).
Northern District of California
 United States District Court




                                  13         Defendants’ motion argues that the complaint must plead more facts to give rise to a

                                  14   sufficiently strong inference of scienter. It argues that whether individual defendants “kn[ew]

                                  15   details about the projects does not bear on the only question that matters—whether Roberts

                                  16   believed Granite’s estimates of project costs and revenues were incorrect” (Dkt. No. 74 at 16).

                                  17   Plaintiffs’ complaint however, alleges more than mere access to a report containing accounting

                                  18   errors. It alleges facts indicating that that the individual defendants “closely tracked” and

                                  19   “discussed extensively” the financial performance of the projects. The individual defendants

                                  20   knew about the cost overruns and actively monitored the accounting (Amd. Compl. ¶¶ 18, 21).

                                  21   Scienter cannot be established simply by alleging an accounting error, “even when in violation

                                  22   of GAAP,” but our court of appeals has held that “significant allegations of GAAP can provide

                                  23   evidence of scienter so long as they are pled with particularity.” In re Daou Sys., 411 F.3d at

                                  24   1022. This becomes especially true when “statements by confidential witnesses establish that

                                  25   members of executive-level management, including individual defendants, had access to and

                                  26   used [the] reports . . . in real time.” In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1145

                                  27   (9th Cir. 2017). Here, the complaint uses confidential FEs with personal knowledge of

                                  28   defendants’ involvement to establish that the defendants had personal knowledge of the cost
                                                                                        13
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 14 of 16




                                   1   overruns and GAAP violations that underlie this action. The PSLRA requires that the scienter

                                   2   inference be “at least as compelling as any plausible opposing inference.” Tellabs, 551 U.S. at

                                   3   314. It does not require the complaint to disprove every conceivable innocent explanation for

                                   4   the GAAP violation. The complaint has thus met its burden here.

                                   5        4.      SAFE HARBOR.
                                   6         Defendants’ motion does not challenge the remaining Dura factors. It does, however,

                                   7   argue that “[t]he challenged statements are protected by the [PSLRA’s] safe harbor” (Dkt. No.

                                   8   74 at 4). The PSLRA’s safe harbor protects forward-looking statements “containing a

                                   9   projection of revenues, income (including income loss) … or other financial items.” 15 U.S.C.

                                  10   § 78u-5(i)(l)(A). If a statement rates as forward-looking and comes accompanied by

                                  11   “meaningful cautionary statements identifying important factors that could cause actual results

                                  12   to differ materially,” then no liability attaches to the statement. 15 U.S.C. § 78u-5(c)(1)(A)(i).
Northern District of California
 United States District Court




                                  13   Defendants’ motion tries to argue that the figures featured in its financial reports and earnings

                                  14   calls, including the denominator used to calculate percentage of completion, constitute

                                  15   “forward-looking” statements (Dkt. No. 74 at 23–5). But as discussed previously, plaintiff’s

                                  16   complaint deals with existing facts pertaining to the four projects and their cost overruns. In

                                  17   fact, the complaint expressly limits plaintiffs’ claims to “then-present or historical facts or

                                  18   conditions that existed at the time the statements were made” (Amd. Compl. at ¶ 317). Our

                                  19   court of appeals has held that safe harbor does not apply to such claims. In re Quality Sys., 865

                                  20   F.3d at 1142. Thus, safe harbor does not apply here, and defendants’ motion to dismiss

                                  21   Section 10(b) and Rule 10b-5 claims against defendants is DENIED.

                                  22        5.      CONTROL PERSON.
                                  23         Lastly, defendants’ motion seeks dismissal of plaintiff’s claims under Section 20(a)

                                  24   because “the Amended Complaint does not state an underlying claim” (Dkt. No. 74 at 25).

                                  25   This argument fails, as the complaint pleads sufficient factual material. But, defendants’

                                  26   motion does correctly address a temporal problem with the complaint. Defendants Krzeminski

                                  27   and Desai both served as Chief Financial Officer, with Desai taking over the position from

                                  28   Krzeminski on July 8, 2018. Prior to this date, Desai exercised no authority over Granite’s
                                                                                       14
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 15 of 16




                                   1   financial statements (or at least the complaint fails to plead as much). The inverse is true for

                                   2   Krzeminski. Accordingly, defendants’ motion to dismiss Section 20(a) claims against Ms.

                                   3   Desai for statements made prior to July 8, 2019 is GRANTED. The motion to dismiss Section

                                   4   20(a) claims against Ms. Krzeminski for statements made after July 8, 2019 is also GRANTED.

                                   5        6.      REQUESTS FOR JUDICIAL NOTICE.
                                   6        Federal Rule of Evidence 201(b) permits courts to take judicial notice of any fact “that is

                                   7   not subject to reasonable dispute because it . . . can be accurately and readily determined from

                                   8   sources whose accuracy cannot reasonably be questioned.” While a court may take judicial

                                   9   notice of matters of public record at the motion to dismiss stage, it cannot take judicial notice

                                  10   of disputed facts contained in such public records. Khoja v. Orexigen Therapeutics, Inc., 899

                                  11   F.3d 988, 999 (9th Cir. 2018).

                                  12        Defendants request judicial notice of 38 documents, which include, among other things,
Northern District of California
 United States District Court




                                  13   accounting standards, Granite’s financial disclosures, press releases, and analyst reports.

                                  14   Plaintiff has not objected to defendants’ request. Because these documents are the appropriate

                                  15   subjects of judicial notice, defendants’ unopposed request for judicial notice of these 38

                                  16   documents is GRANTED.

                                  17        Plaintiff requests judicial notice of eight documents, which include various accounting

                                  18   standards and Granite’s financial disclosures. Defendants have not objected to plaintiff’s

                                  19   request. Because these documents are the appropriate subjects of judicial notice, plaintiff’s

                                  20   unopposed request for judicial notice of these eight documents is GRANTED.

                                  21                                          CONCLUSION

                                  22        Defendants’ motion to dismiss Section 10(b) and Rule 10b-5 claims is DENIED. The

                                  23   motion to dismiss Section 20(a) claims against defendant Roberts is DENIED. The motion to

                                  24   dismiss Section 20(a) claims against defendant Krzeminski is GRANTED as to those statements

                                  25   made after July 8, 2019, and DENIED as to those made beforehand. The motion to dismiss

                                  26   Section 20(a) claims against defendant Desai is GRANTED as to those statements made before

                                  27   July 8, 2019, and DENIED as to those made afterwards.

                                  28
                                                                                       15
                                       Case 3:19-cv-04744-WHA Document 98 Filed 05/20/20 Page 16 of 16




                                   1        The answer is due in FOURTEEN CALENDAR DAYS. Discovery should proceed

                                   2   immediately.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: May 20, 2020.

                                   7
                                                                                       WILLIAM ALSUP
                                   8                                                   UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                               16
